DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)–(d), which papers have been placed of record in the file.

Information Disclosure Statement
The Information Disclosure Statement submitted on 5/17/21 and 9/2/21 have been considered by the examiner (see attached PTO-1449 form).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 1, 6-9, 13, 14, 17, 19 and 20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tenny (US 20100124203) in view of Jung (US 20120300657).

claims 1, 14 and 19. Tenny teaches a method for cell management, applied to a terminal (see Figs 2A &2B), comprising:
receiving configuration information (Fig. 2a, step 208; signal condition thresholds) sent by a network-side device (see Fig. 1 serving access point 104), wherein the configuration information comprises trigger conditions (the threshold information) for triggering a cell management operation ([0039] As represented by block 208, an access terminal receives the threshold information sent by its serving access point. Thus, the access terminal may have a specific threshold to be used when analyzing signals from a specific one of the neighbor access points of that access terminal);
performing a measurement operation corresponding to a target trigger condition (signal condition threshold) on a target measurement object (target cell), to obtain a measurement result (see Fig. 2B; Steps 212-214; “[0043] As represented by block 214, the access terminal may determine whether to declare RLF based on the signal condition threshold(s) received at block 208 and one or more received signals (e.g., as received at block 212). For example, for each target access point, the access terminal may compare an appropriate signal condition threshold (e.g., cell-specific, cell set-specific, or specific to all targets) with a measured quantity derived from a signal from that target access point.”); and
if the measurement result satisfies the target trigger condition, performing a management operation (initiate handover) on a target cell (The examiner notes this limitation is a contingent limitation and is optional because when the “if” condition is not true, this step is not performed. See MPEP2111.04.  Nonetheless this limitation is also “ [0045] a signal condition threshold may be used ..(e.g., how aggressively handover is performed) may depend on whether the signal from a potential target exceeds a threshold. [0046] ..block 216, the access terminal may send a message indicative of the RLF condition to the serving access point...The access terminal may send such information in a measurement report or some other suitable message. The notification message may then be received by the serving access point as represented by block 218.. [0047] block 220, the access terminal may initiate mobility (e.g., handover) based on the declaration of RLF..directed toward a specific target access point..the access terminal may select a target access point for connection reestablishment other than the target access point that caused RLF (e.g., the target that had a received signal strength higher than the signal condition threshold.”), 
However, Tenny does not explicitly teach that the measurement configuration comprises a measurement object and wherein the target measurement object is any one of the measurement objects comprised in the configuration information and a target condition is associated with the target measurement object. 
In an analogous art, Jung teaches teach that the measurement configuration comprises a measurement object and wherein the target measurement object is any one of the measurement objects comprised in the configuration information ([0098] “A measurement configuration message may have measurement objects”), 
and a target condition is associated with the target measurement object (“[0105] A measurement identity 3 connects an inter-frequency measurement object 1 and a reporting configuration 3 with each other. If a measurement result on the inter-frequency measurement object 1 meets a reporting condition contained in the reporting configuration 1, a user equipment reports a measurement result to a network.”)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Tenny’s teaching of measurement configuration to also include Jung’s teaching of including the measurement object and a target condition is associated with the target measurement object to further customize specifics of the measurement to achieve a more tailored and more useful measurement result.
Similarly, claims 9, 17 and 20 has similar limitations as claim 1. Thus claims 9, 17 and 20 are rejected for the same reasons as claim 1.  Jung further teaches sending configuration information to a terminal, wherein the configuration information comprises trigger conditions for triggering a cell management operation and measurement objects (Tenny teaches serving server sends the signal condition at step 206. Jung teaches sending the measurement by the BS and receiving by the UE see Step S910).
Further, it is noted that the details of the “configuration information” is considered to be nonfunctional descriptive material not carrying patentable weight because the details therein do not interact with and result in a difference to another step of the claim.

Regarding claims 6, Tenny and Jung teach according to claim 1, wherein the configuration information further comprises information about an association between the trigger condition and the measurement object (Jung “[0105] A measurement identity 3 connects an inter-frequency measurement object 1 and a reporting configuration 3 with each other. If a measurement result on the inter-frequency measurement object 1 meets a reporting condition contained in the reporting configuration 1, a user equipment reports a measurement result to a network.”)

Regarding claim 7, Tenny and Jung teach according to claim 1, wherein the configuration information further comprises management information corresponding to the target trigger condition, and the performing a management operation on a target cell comprises: performing a management operation corresponding to the management information on the target cell Fig. 2B; steps 216-220 if the measurement result satisfies a condition, then the operation of handover of a cell is initiated.“ [0045] a signal condition threshold may be used ..(e.g., how aggressively handover is performed) may depend on whether the signal from a potential target exceeds a threshold. [0046] ..block 216, the access terminal may send a message indicative of the RLF condition to the serving access point...The access terminal may send such information in a measurement report or some other suitable message. The notification message may then be received by the serving access point as represented by block 218.. [0047] block 220, the access terminal may initiate mobility (e.g., handover) based on the declaration of RLF..directed toward a specific target access point..the access terminal may select a target access point for connection reestablishment other than the target access point that caused RLF (e.g., the target that had a received signal strength higher than the signal condition threshold.”),.

claims 8 and 13, Tenny and Jung teach according to claim 1, wherein the configuration information comprises a cell list, and the measurement objects comprised in the configuration information comprise cells in the cell list (Jung [0119] “The user equipment receives a measurement configuration containing a command for restricting measurement evaluation objects to specific cells”).

Claim 2-5, 10-12, 15, 16 and 18 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tenny (US 20100124203) in view of Jung (US 20120300657) further in view of Wu (US 20160353295)

Regarding claims 2, 10, 12 and 15, 18, Tenny and Jung teach according to claim 1, except for: obtaining indication information and performing a target operation corresponding to the indication information for the obtained measurement result, wherein the indication information is used to indicate whether to report the measurement result and the target operation is a reporting operation or an operation of skipping reporting.
In an analogous art, Wu teaches, obtaining indication information and
performing a target operation corresponding to the indication information for the obtained measurement result, wherein the indication information is used to indicate whether to report the measurement result (“[0131] “The “requestedloggedMeasurements” indicates a measurement value that needs to be reported by the terminal, and is represented as a bit flow. It is assumed that requestedloggedMeasurements has 8 bits. The first bit indicates whether to report a measurement value of RSRP, the second bit indicates whether to report a measurement value of RSRQ, the third bit indicates whether to report a measurement value of an RS SNR”); and the target operation is a reporting operation or an operation of skipping reporting ([0166] “When receiving a measurement result reporting instruction message sent by the serving base station, the terminal reports the measurement value that is indicated by the serving base station and that needs to be reported.”)  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Tenny and Jung’s measurement configuration information to also include the indicator whether to report a measurement so that some of the measurements can be skipped and thus reduce signaling overhead.
Further, it is noted that the details of the “indication information” is considered to be nonfunctional descriptive material not carrying patentable weight because the details therein do not interact with and result in a difference to another step of the claim.  The wherein clause merely recites an intended use (… is used to indicate…) and therefore carries no patentable weight.

Regarding claims 3 and 16, Tenny, Jung and Wu teach according to claim 2, wherein the indication information is used to indicate whether to report a measurement result satisfying a trigger condition (The examiner notes that this is a method claim which is defined by its steps. However, this limitation is not recited as a step.  Therefore, it is treated as intended use. Nevertheless Jung Fig. 10 Step S1040; Wu Step Fig. 5 510 and [0131] each meet this)

Regarding claims 4 and 11, Tenny and Jung teach according to claim 3, wherein the configuration information further comprises management information corresponding to the target trigger condition (Tenny teaches Fig. 2A; Step 206 and 208), and the indication information is used to indicate whether to report a measurement result satisfying the target trigger condition in a case in which the management operation is a Wu teaches the indicator, Step Fig. 5 510 and [0131]).

Regarding claims 5, Tenny and Jung teach according to claim 2, wherein the indication information is configured by the network-side device (Jung teaches the measurement configuration is from a BS, see Step 910 Fig. 9) or specified by a protocol.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG L LAM whose telephone number is (571)272-6497.  The examiner can normally be reached on Monday -Thursday 9-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Dung  Lam/
Examiner, Art Unit 2617


/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646